Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2003

USA v. Gisewhite
Precedential or Non-Precedential: Non-Precedential

Docket 01-1033




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Gisewhite" (2003). 2003 Decisions. Paper 809.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/809


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL


                              UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT

                                              No: 01-1033

                                   UNITED STATES OF AMERICA

                                                     v.

                                       MICHAEL GISEWHITE,
                                               Appellant

                            On Appeal from the United States District Court
                                for the Middle District of Pennsylvania
                                   D.C. Criminal No. 99-cr-00013
                                     District Judge: Malcolm Muir

                            Submitted Pursuant to Third Circuit LAR 34.1(a)
                                          February 11, 2003

             Before: Alito, McKee, Circuit Judges, and Schwarzer, Senior District Judge*

                                      OPINION OF THE COURT

                                  (Opinion Filed: February 12, 2003 )

PER CURIAM

        The defendant, Michael Gisewhite was indicted along with his codefendants and

charged with conspiracy to distribute, and possession with intent to distribute, various

controlled substances including heroin, marijuana, and Xanax in violation of 21 U.S.C. ''

846 and 841(a)(1), and related offenses. Following trial on those charges, Gisewhite was


   *
    Honorable William W Schwarzer, Senior District Judge, Northern District of
California sitting by designation.
convicted of all three counts in the indictment and was thereafter sentenced to a period of

incarceration of 96 months followed by three years supervised release. This appeal

followed.

        Pursuant to Anders v. California, 386 U.S. 738 (1967) and 3d Circuit Local

Appellate Rule 109.2(a), counsel now certifies that, based upon his review of the record,

Athere are no non-frivolous issues to appear.@ We agree and we will therefore affirm the

judgment of sentence.




                                                    2
TO THE CLERK:

     Please file the foregoing opinion.

                                              By the Court,




                                              Circuit Judge




                                          3
4